United States Attorney's Office
Western District of Oklahoma
MEMOR,4NDUM
 Subject:                                          Date:

 COMPANION CASE RULE IN                            December6,2019
 CzuMINAL CASES

 To:                                               From

 CARMELITA REEDER SHINN                            K. McKenzie Anderson and Mary Walters
 Court Clerk
                                                   1(.U<lnp
       The following cases which are the subject of Indictments are related cases and
should be assigned to the same judge:

(l)    New Indictments

       No. 19-CR-365-SLP                   U.S. v. Ezu LEONARDO CIFUENTES-LOPEZ
       No. 19-CR-364-HE                    U.S. v. ROLANDO CIFUENTES-LOPEZ
       No. l9-CR-366-F                     U.S. v. WILIAM OSVALDO CIFUENTES-LOPEZ

(2)    Pending Indictments

       No. 19-CR-49-G                      U.S. v. NATALIE DAWN HALBERT
       No. 19-CR- 149-G                    U.S. v. WILSON GRAMAJO-MALDONADO

       These cases are related cases pursuant to LCrR7.1 because:

       XThey arise out of the same transaction or series of transactions;

       XThey involve the same defendant(s);

       XFor other reasons, it would entail substantial duplication of labor if heard by
            different judges because   :




[Reasonsl The Cifuentes-Lopez brothers were first charged by complaints. Their cases
are related to Halbert and Gramajo because they were buyers of commercial sex from the
same victims whom Halbert and Gramajo pleaded guilty toJrafficking.
DETAILS

Ms. Halbert and Mr. Gramajo have pleaded guilty to child sex trafficking of two children. The
Cifuentes-Lopez defendants came to law enforcement's attention because they were buyers of
sex with the same two child victims. Rolando Cifuentes-Lopez was the landlord for Halbert's
trailer, where Gramajo also lived at times. Rolando Cifuentes demanded sex from Halbert and
the two children for himself and other men he sent to their trailer.
